Exhibit 10.1

 



Agritek Holdings, Inc. Announces Leadership Transition with Scott Benson as
Company's New CEO

GlobeNewswire•September 11, 2019

Experienced Cannabis CEO to Focus on Growth, Profitability, and Communication

LOS ANGELES, CA, Sept. 11, 2019 (GLOBE NEWSWIRE) -- via NEWMEDIAWIRE – Agritek
Holdings, Inc. (AGTK) www.AgritekHoldings.com, a fully integrated, active real
estate investor for the cannabis sector and consultant for multiple cannabis
brands, today announced the appointment of Scott Benson as Chief Executive
Officer of Agritek Holdings, Inc. Mr. Benson will be replacing Suneil Singh
Mundie effective as of September 19th. Mr. Mundie has acted as interim CEO for
the purpose of identifying a long-term CEO candidate to lead the Company through
its next growth phase.

“The plan has always been to identify a CEO with strong operational experience
to replace me as soon as it made sense for the Company. With the filing of our
upcoming quarterly report, our application and uplisting to the OTCQB, the
registration of our $5,000,000 equity line and several potential subsequent
acquisitions, it is an ideal time to make this change. Scott is a fantastic and
experienced operator who has built his California based and licensed cannabis
company to a multi-million dollar business, and exactly the person we need to
transition this company to its next phase within the public cannabis sector,"
stated Mr. Mundie.

Mr. Benson is a lifelong entrepreneur and operator, having built a number of
successful businesses. Most recently, he is the founder and CEO of Apex
Extractions based in Oakland, California, a leading provider of edibles,
cultivation products, and devices for the cannabis industry.

“There is a tremendous opportunity right now with Agritek Holdings in that we
are currently one of the most unique, U.S. based, publicly listed cannabis
companies, with both real estate assets and proprietary product lines. My goal
over the next 90 days is to help AGTK focus its resources on the areas of the
business that can drive growth and stability, while communicating a refined,
focused strategy throughout the company, as well as externally to the capital
markets. Collectively, I believe we can create one of the broadest reaches in
the cannabis industry when considering the breadth of products and services the
Company will soon offer. The opportunity is now to help the public markets
understand the vision for how these businesses work synergistically together. I
am extremely enthusiastic about my new role and look forward to sharing
meaningful updates with our shareholders and the investment community,” stated
Scott Benson on behalf of Agritek Holdings.

About Agritek Holdings, Inc.

Agritek Holdings, Inc. (www.AgritekHoldings.com), is a fully integrated, active
investor and operator in the legal cannabis sector. Specifically, Agritek
Holdings provides strategic capital and functional expertise to accelerate the
commercialization of its diversified portfolio of cannabis related holdings.
Currently, the Company is focused on three high-value segments of the cannabis
market, including real estate investment, intellectual property/brands, and
infrastructure, with operations in three U.S. States, Canada and Puerto Rico.
Agritek Holdings, Inc. presently owns or manages property in Colorado, Puerto
Rico and Canada. The company owns several Hemp and cannabis brands for
distribution including "Hemp Pops", "Chillo" as Hemp oil wellness products, and
"California Premiums". Agritek Holdings, Inc. does not directly grow, harvest,
or distribute or sell cannabis or any substances that violate or contravene
United States law or the Controlled Substances Act, nor does it intend to do so
in the future.

FORWARD-LOOKING DISCLAIMER:

This press release may contain certain forward-looking statements and
information, as defined within the meaning of Section 27A of the Securities Act
of 1933 and Section 21E of the Securities Exchange Act of 1934, and is subject
to the Safe Harbor created by those sections. This material contains statements
about expected future events and/or financial results that are forward-looking
in nature and subject to risks and uncertainties. Such forward-looking
statements by definition involve risks, uncertainties and other factors, which
may cause the actual results, performance or achievements of Agritek Holdings,
Inc. to be materially different from the statements made herein.

 